 Case: 1:21-cv-02006 Document #: 82 Filed: 08/05/21 Page 1 of 1 PageID #:6790

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Protect Our Parks Inc, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:21−cv−02006
                                                       Honorable John Robert Blakey
Pete Buttigieg, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 5, 2021:


         MINUTE entry before the Honorable John Robert Blakey: The Court grants the
parties' motions for leave to file excess pages [78], [80] and strikes the 8/26/21 Notice of
Motion date. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
